Citation Nr: 0613331	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  92-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity and the right lower 
extremity, claimed as a result of exposure to herbicides.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
colitis.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right elbow with 
probable ulnar neuropathy.

7.  Entitlement to an aid and attendance allowance for a 
dependent spouse of the veteran.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1964 to August 1968, with combat service in 
the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in March 1993, April 1998, and June 
1999 by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Although a regulation, 38 C.F.R. § 19.31, provides that in no 
case will a supplemental statement of the case (SSOC) be used 
by an agency of original jurisdiction (AOJ) to announce 
decisions which were not previously addressed in a statement 
of the case, in this case an SSOC furnished to the veteran by 
the RO on October 31, 2001, purported to announce the denial 
of a claim of entitlement to an evaluation in excess of 10 
percent for tinnitus.  A review of the claims file fails to 
reveal that the veteran or an accredited representative of 
the veteran filed a substantive appeal on the issue of 
entitlement to an evaluation in excess of 10 percent for 
tinnitus subsequent to the October 2001 SSOC.  In any event, 
38 C.F.R. § 20.302(b) (2005) provides that, where an SSOC is 
furnished, a period of 60 days from the date of mailing of 
the SSOC will be allowed for a response, and the record does 
not show that within 60 days of October 31, 2001, the veteran 
responded to the SSOC by filing a substantive appeal on the 
issue of entitlement to an evaluation in excess of 10 percent 
for tinnitus.  The claim of entitlement to an evaluation in 
excess of 10 percent for tinnitus is, therefore, not before 
the Board at this time.     

The Board remanded this case to the RO in March 1998, October 
2000, and September 2005.  The case was most recently 
returned to the Board in December 2005.   

FINDINGS OF FACT

1.  The veteran did not have transient peripheral neuropathy 
of the right upper extremity or of the right lower extremity 
which appeared within weeks or months of exposure to a 
herbicide agent in Vietnam and which resolved within two 
years of the date of onset.

2.  Peripheral neuropathy of the right upper extremity other 
than ulnar neuropathy of the right elbow was not present 
during the veteran's active service or manifested within one 
year of his separation from service.

3.  There is no competent medical evidence of a current 
diagnosis of peripheral neuropathy of the right upper 
extremity other than ulnar neuropathy of the right elbow.

4.  Peripheral neuropathy of the right lower extremity was 
not present during the veteran's active service or manifested 
within one year of his separation from service.

5.  There is no competent medical evidence that the veteran's 
diagnosed right L-5 radiculopathy or any other neurological 
disease/deficit of the right lower extremity is etiologically 
related to any incident in or manifestation during his active 
service.

6.  A substantive appeal which was adequate and timely was 
not filed on the issues listed on the title page of this 
decision as issues numbered 2 through 7.  

CONCLUSIONS OF LAW

1.  Claimed peripheral neuropathy of the right upper 
extremity other than ulnar neuropathy of the right elbow was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), (e) (2005).

2.  Claimed peripheral neuropathy of the right lower 
extremity was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2005).

3.  An adequate and timely substantive appeal not having been 
filed on the issues listed on the title page of this decision 
as issues numbered 2 through 7, the Board does not have 
jurisdiction to consider and decide an appeal on those 
issues.  38 U.S.C.A. §§ 511, 7104 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.301, 20.302, 20.303 (2005).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist the claimant do not apply to 
the claims dismissed herein on which an appeal to the Board 
was not perfected by the filing of an adequate and timely 
substantive appeal and on which the Board lacks jurisdiction 
to decide an appeal.

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 with regard to the 
claim decided herein on the merits, entitlement to service 
connection for peripheral neuropathy of the right upper 
extremity and right lower extremity, claimed as a result of 
exposure to herbicides.  A letter sent to the veteran by the 
RO in July 2003 informed him of the evidence needed to 
substantiate his claim for service connection for peripheral 
neuropathy, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claim.  The RO's letter advised the veteran 
that it was his responsibility to make sure that VA received 
all pertinent records not in the custody of a federal 
department or agency.  This VCAA notice letter included the 
first three of the four elements of notice discussed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
RO did not explicitly request that the veteran provide any 
evidence in his possession he thought was relevant to his 
claims, it has advised him of the nature of evidence needed 
to support his claim such that any deficiency in the wording 
of the notice was a harmless error.  The timing of the VCAA 
notice provided to the veteran by the RO, which was remedial 
VCAA notice permitted by the holding in Pelegrini, did not in 
any way affect the essential fairness of the adjudication of 
the veteran's claim decided herein and was not prejudicial to 
him.

VA obtained the veteran's service medical records and the 
available records of his post-service medical treatment which 
he identified.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  In the instant case, however, with 
regard to the veteran's service connection claim which is 
denied by this Board decision, no disability rating and no 
effective date of a disability rating will be assigned, so 
there is no possibility that the veteran has been prejudiced 
by the fact that the VCAA notice provided to him by the RO in 
July 2003 did not include those elements.             

Service Connection For Peripheral Neuropathy

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

When organic disease of the nervous system is manifested to a 
compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).   

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases include acute and subacute peripheral 
neuropathy.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2005).  Note 2 to 38 C.F.R. § 3.309(e) provides 
that, for the purposes of that section of the regulation, the 
term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy which appears within weeks or 
months of exposure to a herbicide agent and which resolves 
within two years of the date of onset.  38 C.F.R. 
§ 3.307(a)(6) (iii) provides that a veteran who served in the 
Republic of Vietnam from January 1962 to May 1975 shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

In the veteran's case, while he has a claim pending on appeal 
by which he is seeking disability compensation for 
neurological deficit/disease of both his right upper 
extremity and his right lower extremity, service connection 
is in fact already in effect for a neurological disorder of 
the veteran's right upper extremity.  The rating decision in 
March 1993, which denied entitlement to service connection 
for "probable L-5 radiculopathy" claimed as peripheral 
neuropathy of the right lower extremity also expanded the 
grant of service connection for residuals of a shell fragment 
wound of the right elbow to include "probable ulnar 
neuropathy."  

The March 1993 rating actions were taken by the RO after a VA 
physician who conducted a spine examination of the veteran in 
July 1992 reported assessments of right ulnar neuropathy at 
the elbow, possibly secondary to focal shrapnel injury in 
that elbow, and probable right L-5 radiculopathy and after a 
private neurologist who evaluated the veteran earlier, in 
April 1990, reported that the veteran had reduced motor 
power, sensory deficits, and paresthesias in his right lower 
extremity and right upper extremity and that he had 
neuropathic changes in the right upper extremity, 
particularly in the ulnar distribution.  

The veteran's service medical records are entirely negative 
for any finding or diagnosis of any form of peripheral 
neuropathy.  At an examination for release from active duty 
in August 1998, the veteran's neurological system was 
reported as normal.    

There is no competent medical evidence that the veteran had 
transient peripheral neuropathy which appeared within weeks 
or months of exposure to a herbicide agent in Vietnam and 
which resolved within two years of the date of onset, and so 
there is no basis in the record to find that the had or has 
acute or subacute peripheral neuropathy as that term is 
defined by Note 2 to 38 C.F.R. § 3.309(e).  For that reason, 
entitlement to presumptive service connection for peripheral 
neuropathy of the right lower extremity and/or the right 
upper extremity as a result of exposure to herbicides is not 
established under the provisions of 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2005). 

Similarly, there is no competent medical evidence or other 
probative evidence showing that the veteran had any form of 
peripheral neuropathy or any other organic nervous system 
disease of an extremity within one year of his separation 
from active service in August 1968, and so entitlement to 
presumptive service connection for peripheral neuropathy of 
the right lower extremity and/or the right upper extremity as 
a chronic disease is not established under the provisions of 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).   

With regard to a claim of entitlement to direct service 
connection for peripheral neuropathy of the right upper 
extremity, a VA physician who conducted a joints examination 
of the veteran in July 2002 found that he had no residuals of 
a superficial shrapnel wound to the right elbow and that the 
transient ulnar nerve dysfunction which the veteran had was a 
normal response to pressure and of no significance.  There is 
no competent medical evidence that the veteran currently has 
any diagnosed neurological disease/deficit of the right upper 
extremity other than ulnar neuropathy for which service 
connection is already in effect, and so there is no basis in 
law or in fact to allow the veteran's claim on appeal for 
peripheral neuropathy of the right upper extremity.  See 
38 C.F.R. § 1111 (West 2002); 38 C.F.R. § 3.303 (2005); 
Rabideau, supra.         

With regard to a claim of entitlement to direct service 
connection for peripheral neuropathy of the right lower 
extremity, the VA examiner in July 2002 found that the 
veteran's range of motion of the lumbosacral spine was normal 
and the muscles and reflexes of his lower extremities were 
normal.  Based on X-rays taken in April 1999, the examiner 
diagnosed degenerative disc disease of the lumbosacral spine, 
mild in degree, which produced no loss of function.  
Assuming, without deciding, the veteran currently has right 
L-5 radiculopathy, as was found by the VA examiner in July 
1992, there is no competent medical evidence of record 
linking such neurological deficit/disorder to the veteran's 
active military service.  In this regard, it should be noted 
that service connection is not in effect for any disability 
of the lumbosacral spine.  Therefore, even were there 
competent medical evidence showing that peripheral neuropathy 
of the veteran's right lower extremity was related to or 
associated with lumbosacral spine disability, that would not 
provide a basis to allow service connection for peripheral 
neuropathy of the right lower extremity.  

In sum, there is no basis in law or in fact to allow 
entitlement to service connection for peripheral neuropathy 
of the right lower extremity on a direct basis or on a 
presumptive basis as a chronic organic disease of the nervous 
system or on a presumptive basis as a result of exposure to 
herbicides.  38 U.S.C.A. §§  1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2005).

As the preponderance of the evidence is against the veteran's 
claim for service connection for peripheral neuropathy of the 
right upper extremity and the right lower extremity, claimed 
as a result of exposure to herbicides, the benefit of the 
doubt doctrine does not apply on that issue.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

Dismissed Claims 

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law which 
affects the provision of benefits by VA to veterans or to the 
dependents or survivors of veterans.  38 U.S.C.A. § 511(a) 
(West 2002).  All questions in a matter under section 511(a) 
of this title subject to a decision by the VA Secretary shall 
be subject to one decision on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
38 U.S.C.A. § 7104(a) (West 2002).   

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2005).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  38 C.F.R. 
§ 20.202 (2005).  

The substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  
38 C.F.R. § 20.300 (2005).

A substantive appeal may be filed by a claimant personally or 
by his representative if a proper Power of Attorney or 
declaration of representation, as applicable, is on record or 
accompanies such substantive appeal.  38 C.F.R. § 20.301(a) 
(2005).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ  mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b)(1) (2005).

In the veteran's case, the RO mailed the veteran a statement 
of the case on the issues listed on the title page of this 
decision as issues numbered 2 through 7 on January 4, 2001, 
and the date of mailing of the notification of the 
determinations being appealed was June 18, 1999.  Therefore, 
under the provisions of 38 C.F.R. § 20.302(b)(1), the last 
day on which a timely appeal on those six issues could have 
been filed was March 5, 2001.  A timely substantive appeal on 
the on the issues listed on the title page of this decision 
as issues numbered 2 through 7 was not filed on or before 
March 5, 2001.

During the period January 4, 2001, through March 5, 2001, no 
written communication was received by VA from the veteran-
appellant, so the Board finds that he did not file any 
substantive appeal in writing during that period of time.

On February 23, 2001, a copy of a letter transmitted by 
facsimile (fax) was received at VA's Central Office which was 
addressed to the VA Secretary and sent by and signed by T. L. 
B., a man who identified himself at the bottom of the letter 
as a national service officer with Vietnam Veterans of 
America, Inc., an organization accredited to represent 
claimants before VA and before the Board.  The letter 
concerned the VA claims of the appellant in this appeal and 
requested that "...this veteran's claim [singular] be 
adjudicated in Washington, DC."  

As noted by a Veterans Law Judge in May 2001, who directed 
that the appellant's claims file be returned to the RO which 
had transferred it to the Board in error at the request of T. 
L. B., although in October 2000 the appellant had filed VA 
Form 22a, Appointment Of Attorney Or Agent As Claimant's 
Representative, for the purpose of appointing T. L. B. as his 
representative, under the provisions of 38 C.F.R. § 14.630, 
an individual appointed to representative a veteran may 
represent only one claimant as an agent and T. L. B., as a 
service officer of a national veterans' service organization, 
was not eligible to be appointed as the appellant's agent.

The letter which T. L. B. sent to the VA Central Office 
addressed to the VA Secretary was faxed by VA Central Office 
personnel to the RO on February 23, 2001, the same day it was 
received at the Central Office, and so it may be considered 
as having been received prior to March 5, 2001, at the RO, 
which was the VA office from which the veteran as claimant 
had received notice of the determinations on the issues 
listed on the title page of this decision as issues numbered 
2 through 7 on which he had initiated an appeal by filing a 
timely notice of disagreement with the denial of those claims 
by a rating decision in June 1999.  

However, even had T. L. B. been a proper representative of 
the appellant for his VA claims during the period January 4, 
2001, through March 5, 2001, T. L. B.'s letter to the VA 
Secretary dated February 7, 2001, and received at the RO on 
February 23, 2001, did not constitute a timely substantive 
appeal on the issues listed on the title page of this 
decision as issues numbered 2 through 7 because it did not 
comply with the requirement of 38 C.F.R. § 20.202 to indicate 
that an appeal was being perfected as to all eight of the 
issues listed in the SSOC of January 4, 2001, or to 
specifically identify the issues appealed.  The letter to VA 
received at the RO from T. L. B. on February 23, 2001, thus 
did not constitute a timely filed substantive appeal by the 
appellant on the issues listed on the title page of this 
decision as issues numbered 
2 through 7.  See 38 C.F.R. §§ 20.200, 20.302(b) (2005).

In February 2004, a statement was received from the appellant 
in which he stated that he was appealing some of the issues 
listed on the title page of this decision as issues numbered 
2 through 7.  His statement did not constitute a timely 
substantive appeal because it was not received on or before 
March 5, 2001, and because the appellant did not request a 
60-day extension to file a timely substantive appeal under 
the provisions of 38 C.F.R. § 20.303 and then file a 
substantive appeal within the 60-day period.  See 38 C.F.R. 
§§ 20.200, 20.302(b), 20.303 (2005).
   
The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether 
substantive appeals are adequate and timely, at any stage of 
the proceeding before it, regardless of whether the AOJ 
addressed such question.  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representatives, if any, will be given notice of the 
potential jurisdictional defect and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question.  The date of mailing 
of the notice will be presumed to be the same as the date 
stamped on the letter of notification.  The Board may dismiss 
any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2005).

The Board's September 2005 remand notified the appellant of 
the jurisdictional defect in this case of the lack of a 
timely filed substantive appeal on the issues listed on the 
title page of this decision as issues numbered 2 through 7 
and of his right under 38 C.F.R. § 20.101(d) to present 
additional evidence and argument on that matter.  The notice 
provided by the Board's September 2005 remand on the 
jurisdictional question was the equivalent of a notice letter 
such as is described in 38 C.F.R. § 20.101(d) (2005) and thus 
satisfied the notice requirement.

Because neither the appellant nor anyone authorized to act on 
his behalf filed a substantive appeal which was adequate and 
timely on the issues listed on the title page of this 
decision as issues numbered 2 through 7, the Board does not 
have jurisdiction to consider an appeal on those issues, and 
the appeal on such claims by the appellant will be dismissed 
for that reason. 


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity and the right lower extremity, 
claimed as a result of exposure to herbicides, is denied.

The appeal on the following issues is dismissed for lack of 
jurisdiction: whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right knee disability; whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left knee disability; 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for colitis; entitlement to an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
of the right elbow with probable ulnar neuropathy; and 
entitlement to an aid and attendance allowance for a 
dependent spouse of the veteran.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


